Citation Nr: 0610255	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-28 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for multiple sclerosis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to February 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran has complained of chronic urinary problems that 
she associates with multiple sclerosis.  Urological testing 
in August 2002 revealed detrusor hyper-reflexia with external 
sphincter dyssynergia.  In a November 2004 medical opinion a 
VA neurologist found that the veteran needed to be evaluated 
by a urologist, which had not yet been done.  The veteran's 
representative has asserted that the case must be remanded 
for such an evaluation, and the Board agrees.

The VA treatment records reveal that the veteran has received 
ongoing treatment for multiple sclerosis from private 
neurologists since 1997.  She reported being treated by Drs. 
Benezette and Kolluri.  Those records are relevant to the 
issue on appeal, but have not been obtained.

The evidence also indicates that she was awarded disability 
benefits from the Social Security Administration (SSA) based 
on multiple sclerosis.  The medical evidence relied upon in 
reaching that decision may be relevant to the issues on 
appeal, and should be considered by the Board in determining 
the merits of the appeal.

The veteran claims to be unemployable due to the 
manifestations of multiple sclerosis.  The medical records 
show that in addition to the service-connected multiple 
sclerosis, she suffers from degenerative disc disease of the 
lumbosacral spine with chronic back pain and migraine, for 
which service connection has not been established.  The VA 
neurologist provided the opinion in November 2004 that the 
multiple sclerosis, which is the relapsing-remitting type, 
would not preclude the veteran from working except during 
periods of exacerbations.  In rendering that opinion the 
neurologist was not able to review the veteran's private 
treatment records, however, because those records have not 
yet been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from October 2004 through the 
present.

2.  Obtain the veteran's treatment 
records from Drs. Benezette and Kolluri 
from June 1997 to the present.

3.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Provide the veteran a urology 
examination in order to determine the 
nature and severity of any urological 
manifestations of multiple sclerosis.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  If 
the examiner determines that the veteran 
suffers from a neurogenic bladder, the 
urologist should provide an opinion on 
whether the neurogenic bladder is at 
least as likely as not (a probability of 
50 percent or greater) due to the 
service-connected multiple sclerosis, 
versus nonservice-connected sciatic 
neuropathy.

5.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a 
neurological examination in order to 
document the nature and severity of any 
manifestations of multiple sclerosis.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

Based on the results of the examination 
and review of the evidence of record, the 
examiner should describe the 
manifestations of multiple sclerosis.  
The examiner should also provide an 
opinion on whether those manifestations 
would at least as likely as not (a 
probability of 50 percent or greater) 
preclude the veteran from following 
substantially gainful employment.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the evidence shows that the 
veteran is incapable of substantially 
gainful employment due to service-
connected disability, but the percentage 
requirements of 38 C.F.R. § 4.16(a) are 
not met, refer the case to the Director 
of the Compensation and Pension Service 
for consideration of an extra-schedular 
rating.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


